 

Exhibit 10.2 

 
[ex10-2000.jpg]
TECHNOLOGY FINANCE
 
MASTER LEASE AGREEMENT
 
 

 
 
 
 
 
THIS LEASE ("Lease"), dated as of January 04, 2019, is made by and between U.S.
Bank Equipment Finance, a division of U.S. Bank National Association, having its
principal office at PO BOX 230789, Portland, OR 97281-0789 ("Lessor"), and PARK
CITY GROUP, INC., having its principal office at 229 S MAIN ST STE 2225, SALT
LAKE CITY, UT 84111 ("Lessee").
 
LESSOR AND LESSEE COVENANT AND AGREE AS FOLLOWS:
 
1. PROPERTY LEASED. Lessee hereby leases from Lessor the goods ("Property")
together with any replacements, additions, repairs, now or hereafter
incorporated therein all as acceptable to Lessor and as described in any
Schedule to Master Lease Agreement ("Schedule"), Certificate of Delivery and
Acceptance ("Acceptance Certificate") or any related document now or hereafter
executed by the parties hereto. Lessee may have elected to finance certain
software and/or software licenses(s) ("Licensed Software"), software components,
including but not limited to, software maintenance and/or support ("Products"),
and/or implementation, integration, training, technical consulting and/or
professional services, in connection with software ("Services") from software
licensor(s) and or/ supplier(s), all as further described in the agreements(s)
between Lessee and the supplier (collectively referred to as "Product
Agreement") and as identified on the Schedule (collectively referred to as the
"Financed Items", which are included in the term "Property" unless separately
stated). Each Schedule shall constitute a separate lease incorporating the terms
hereof. This Lease is not an agreement or commitment by Lessor or Lessee to
enter into a Schedule. Lessor shall have no obligation to accept, execute or
enter into any Schedule or to provide any financial accommodations to Lessee and
no Schedule shall be binding on Lessor unless and until executed by Lessor.
 
2. TERM. The Lease shall be effective upon the execution hereof by Lessor. The
Lease may consist of an "Installation Period" and an "Initial Term". The
Installation Period for each Schedule shall begin on the date identified as the
"Installation Date" on the first Acceptance Certificate executed by Lessee and
continue to the "Commencement Date" identified on the Schedule. At Lessee's
request, Lessor may agree to extend the Installation Period by changing the
Commencement Date reflected on subsequent Acceptance Certificates. The Initial
Term of the Lease shall begin on the Commencement Date and shall continue for
the period as set forth in the Schedule.
 
3. RENT AND PAYMENT. During the Initial Term of the Lease, Lessee shall pay
Lessor rent as indicated on the Schedule, which shall be due and payable in
advance each month on or before the payment date shown in each Schedule (the
"Rent Payment Date"). The term "rent" includes amounts due Lessor for Financed
Items. During any Installation Period, for each Acceptance Certificate, Lessee
shall pay rent on the Property from the Installation Date on the Acceptance
Certificate to the Commencement Date of the Lease. All rent and other amounts
due hereunder shall be paid to Lessor at Lessor's address set forth above or at
such place as Lessor shall designate. For any rental payment due hereunder which
is not paid within five (5) days after the date such payment is due, Lessee
shall pay a late charge calculated at a rate of seven and one-half percent
(7.5%) of such payment. The parties agree that the amount of such late charge
represents a reasonable estimate of the cost Lessor will incur in processing a
delinquent payment and that such late charge shall be paid as liquidated damages
and not as a penalty. Acceptance of any late charge by Lessor shall not
constitute a waiver of default with respect to any overdue amount or prevent
Lessor from exercising any other available rights and remedies. Payments
received shall be applied first to delinquent amounts due, then to current
installments. If any such rental payment is made by check and such check is
returned to Lessor for any reason, including without limitation, insufficient
funds in Lessee's account, then Lessee shall be assessed a service charge equal
to the lesser of $30.00 or the maximum permitted by applicable law, in addition
to any other late charge or any other fee which may be applicable.
 
This Lease is a net lease, it being the intention of the parties that all costs,
expenses and liabilities associated with the Property or its lease shall be
borne by Lessee. THIS LEASE IS NON-CANCELABLE. Lessee's obligation to pay rent
and any other amounts due under the Lease shall be absolute and unconditional,
and shall not be subject to any abatement, reduction, defenses, counterclaims,
deferment or any recoupment or set-off against Lessor for any reason whatsoever.
To the extent permitted by applicable law, upon Lessee's execution of an
Acceptance Certificate for the Property, Lessee waives any and all rights and
remedies under Article 2A-508 through 522 of the Uniform Commercial Code
("UCC").
 
4. SELECTION, INSTALLATION AND ACCEPTANCE OF PROPERTY. Lessee hereby
acknowledges that (i) all of the Property was selected by Lessee from
supplier(s) and/or manufacturer(s) chosen by Lessee; (ii) Lessee is familiar
with all supply contract rights provided by the supplier(s) and is aware that
the supplier(s) may be contacted for a full description of any rights Lessee may
have under any supply contract; (iii) Lessee has relied on its own skill and
experience in selecting the Property suitable to its particular needs or
purposes and has neither relied upon the skill or judgment of Lessor nor
believes that Lessor or its agents possess any special skill or judgment in the
selection of the Property for Lessee's particular purposes; (iv) Lessee has not
relied on any statement, if any, made by Lessor as to the suitability of the
Property; and (v) acknowledges that Lessor is neither the manufacturer nor
supplier of the Property nor an agent of any such person.
 
Upon delivery and installation of the Property, Lessee shall inspect the
Property and if the Property conforms to Lessee's specifications, Lessee agrees
to accept the
 
Property and execute and deliver to Lessor an Acceptance Certificate, which
shall irrevocably establish Lessee's acceptance of the Property for all purposes
of the Lease. If the Property is not properly installed, does not operate as
represented or warranted by the supplier or manufacturer, or the Property is
unsatisfactory for any reason whatsoever and Lessee has not signed an Acceptance
Certificate as a result thereof, Lessee shall (i) notify Lessor within ten (10)
days after delivery and installation of the Property of the nature and extent of
such defect or problem and (ii) make a claim on account thereof solely against
the supplier or manufacturer. Lessor shall not pay the supplier of the Property
until a duly-executed Acceptance Certificate is received from Lessee. If Lessee
has not furnished Lessor with an Acceptance Certificate within twenty (20) days
after delivery and installation of the Property, Lessee shall, upon Lessor's
request, assume Lessor's rights and obligations as purchaser, reimburse Lessor
in full for any amounts paid by Lessor on account of the Property, indemnify and
defend Lessor against all claims, liabilities, damages and expenses in
connection with the Property, and have all rights to pursue remedies that may be
available against the supplier or manufacturer thereof.
 
 
 

 
 
 
5. LESSOR'S DISCLAIMERS. Lessor has obtained the Property based on
specifications furnished by the Lessee. Lessor does not deal in Property of this
kind or otherwise hold itself or its agents out as having knowledge or skill
particular to the Property. So long as Lessee is not in default under this
Lease, Lessor hereby assigns to Lessee, without recourse, all of Lessor's rights
arising under any warranties applicable to the Property provided by the
manufacturer or any other person. Lessee's sole remedy for the breach of any
such warranty shall be against the manufacturer of the Property and not against
Lessor. So long as Lessee shall not be in default hereunder, Lessor will not
interfere with Lessee's right of quiet enjoyment of the Property. To the extent
the Lease includes Financed Items: (i) ownership of any Licensed Software shall
remain with the supplier thereof; (ii) Lessee's rights with respect to such
Financed Items shall be governed by the separate Product Agreement between the
supplier and the Lessee, which shall not be affected by the Lease; and (iii) any
Products or Services shall be provided by a supplier unrelated to Lessor. IN NO
EVENT SHALL LESSOR HAVE ANY OBLIGATION TO PROVIDE ANY PRODUCTS OR SERVICES, AND
ANY FAILURE OF SUCHSUPPLIER TO PROVIDE ANY SUCH PRODUCTS OR SERVICES FINANCED
HEREUNDER SHALL NOT EXCUSE LESSEE'S OBLIGATIONS TO LESSOR IN ANY WAY. LESSOR
SHALL NOT BE LIABLE TO LESSEE, NOR SHALL THERE BE ANY ABATEMENT OR SETOFF IN
LESSEE'S PAYMENTS, FOR ANY LIABILITY, CLAIM, LOSS, DAMAGE OR EXPENSE OF ANY KIND
OR NATURE CAUSED BY ANY FINANCED ITEMS.LESSOR ASSUMES NO RESPONSIBILITY FOR AND
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO THETITLE,
DESIGN, COMPLIANCE WITH SPECIFICATIONS, CONDITION, QUALITY, WORKMANSHIP, OR THE
SUITABILITY, SAFETY, ADEQUACY, OPERATION, USE OR PERFORMANCE OF THE PROPERTY, OR
THEIR MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, OR AS TO PATENT,
TRADEMARK OR COPYRIGHT INFRINGEMENT. LESSOR SHALL NOT BE LIABLE TO LESSEE FOR
ANY REPRESENTATION, CLAIM, BREACH OF WARRANTY, EXPENSE OR LOSS DIRECTLY OR
INDIRECTLY CAUSED BY ANY PERSON, INCLUDING LESSOR, OR IN ANY WAY RELATED TO THE
PROPERTY.
 
Lessee understands and agrees that neither the supplier(s) nor any salesperson
or any agent of the supplier(s) is an agent of Lessor. No salesperson or agent
of supplier is authorized to waive or alter any term or condition of this Lease,
and no representation as to the Property or any other matter by the supplier
shall in any way affect Lessee's duty to pay the rent and perform its
obligations as set forth in this Lease. Lessor shall not be liable to Lessee for
any incidental, consequential, or indirect damages or for any act, neglect,
omission, breach or default by any third party.
 
6. TITLE, ASSIGNMENT AND CHANGE IN CONTROL. The Property shall at all times
remain the personal property of Lessor. Lessee shall have no right, title or
interest in the Property, except for the express rights granted hereunder.
Lessee shall hold all Property subject and subordinate to the rights of Lessor.
Notwithstanding the foregoing, Lessee hereby grants to Lessor a security
interest in the Property and in Lessee's rights in any associated software and
Financed Items as security for all Lessee's liabilities and obligations to
Lessor of every kind or nature under this Lease or any other writing between
Lessee and Lessor ("Other Agreements"), but excluding any liabilities and
obligations under Other Agreements which are secured by land and/or building(s)
in which a first priority lien can only be perfected by recording mortgage, deed
of trust, or similar instrument in the real property records of the jurisdiction
where such land/building(s) are located. Lessee authorizes and ratifies Lessor's
filing of financing statement(s) (and Lessee agrees to pay the cost of filing
the same in all public offices where filing is deemed by Lessor to be necessary
or desirable). Lessee shall, at its sole expense, (i) defend Lessor's title
against all persons claiming against or through Lessee, (ii) at all times keep
the Property free and clear from any claim, suit, liens or encumbrances
whatsoever (except any placed thereon by Lessor and arising from the Lease), and
(iii) give Lessor immediate notice of any such claim, suit, lien or encumbrance.
 
LESSEE SHALL NOT ASSIGN OR IN ANY WAY DISPOSE OF ANY OR ALL OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS LEASE OR ENTER INTO ANY SUBLEASE OF ALL OR ANY PART OF
THE PROPERTY WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR. IN CONNECTION WITH THE
GRANTING OF SUCH CONSENT AND THE PREPARATION OF NECESSARY DOCUMENTATION, A FEE
SHALL BE ASSESSED
 
EQUAL TO ONE PERCENT (1%) OF THE SUM OF THE REMAINING BALANCE THEN DUE HEREUNDER
PLUS ANY RESIDUAL VALUE OF
 
THE PROPERTY, AND IN ADDITION, LESSEE SHALL PAY OR REIMBURSE LESSOR UPON DEMAND
FOR ALL COSTS AND EXPENSES, INCLUDING FEES AND EXPENSES OF LESSOR'S LEGAL
COUNSEL, INCURRED IN CONNECTION WITH THE PREPARATION, RECORDING AND/OR FILING OF
SUCH DOCUMENTATION AS MAY BE NECESSARY TO EFFECT ANY SUCH ASSIGNMENT,
DISPOSITION OR SUBLEASE. In the event Lessor has consented to any sublease of
the Property, Lessee hereby assigns and grants to Lessor a security interest in
any and all rights under any sublease(s), to secure all liabilities and
obligations to Lessor, and Lessee shall deliver to Lessor the original of such
sublease(s). Lessee shall not consolidate or merge with or into any other
entity, liquidate or dissolve, distribute, transfer, sell or dispose of all or
any substantial portion of its properties or assets other than in the ordinary
course of its business, without the prior consent of Lessor, and the surviving,
or successor entity or the transferee of such assets, as the case may be, shall
assume, by a written instrument which is legal, valid and enforceable against
such surviving or successor entity or transferee, all of the obligations of
Lessee to Lessor or any affiliate of Lessor. No event shall occur which causes
or results in a transfer of majority ownership of Lessee while any obligations
are outstanding hereunder.
 
LESSEE AGREES THAT LESSOR MAY ASSIGN OR TRANSFER THIS LEASE OR LESSOR'S INTEREST
IN THE PROPERTY WITHOUT NOTICE TO
 
LESSEE. Any assignee of Lessor shall have all of the rights (except for any
rights retained by the assignor Lessor), but none of the obligations (which
arise prior to the date of the assignment), of Lessor under this Lease and
Lessee shall not assert against any assignee of Lessor any defense, counterclaim
or offset that Lessee may have against Lessor. Any assignee of Lessor shall have
the obligations of the Lessor that arise after the assignment (except for any
obligations retained by the assignor Lessor). Lessee acknowledges that any
assignment or transfer by Lessor will not materially change Lessee's duties or
obligations under this Lease nor materially increase the burdens or risks
imposed on Lessee. Lessee will cooperate with Lessor in executing any
documentation reasonably required by Lessor or any assignee of Lessor to
effectuate any such assignment.
 
 
 

 
 


7. TAXES AND FEES. Lessee agrees to pay when due or reimburse and indemnify and
hold Lessor harmless from and against all taxes, fees or other charges of any
nature whatsoever now or hereafter imposed or assessed against Lessor, Lessee or
the Property by any federal, state, county or local governmental authority upon
the ordering, purchase, sale, delivery, leasing, possession, use, operation,
return or other disposition of the Property or upon the rents, receipts or
earnings arising therefrom or with respect to the Lease (other than taxes based
on or measured by the net income of Lessor). If Lessee directly pays any such
taxes, fees or other charges, upon the request of Lessor, Lessee shall furnish
written evidence of Lessee's payment to Lessor. Lessor shall be responsible for
the preparation and filing of all personal property tax returns on the Property
and Lessee shall timely reimburse Lessor for all taxes paid by Lessor.
 
8. MAINTENANCE, USE, ADDITIONS AND UPGRADES. Lessee shall use the Property for
business purposes. Lessee shall use or permit the use of the Property primarily
at the location specified in the Schedule (unless the Property is intended to be
portable, in which case it may be moved in the ordinary course of business) and
shall not remove the Property from such location without prompt written notice
to Lessor. Notwithstanding the foregoing, the Property shall not be moved
outside the United States without Lessor's written consent. Lessee shall, at its
sole expense: (i) maintain the Property in good operating order, repair,
condition and appearance and protect the Property from deterioration, other than
normal wear and tear, and furnish all required labor, parts, replacements and
repairs; (ii) enter into and maintain in force, for the term of each Lease
(after the expiration of any applicable manufacturer's warranty), a maintenance
contract with the manufacturer of the Property or with a service organization
satisfactory to Lessor and provide Lessor with a copy of such contract and all
supplements thereto upon Lessor's request; (iii) take all actions necessary to
cause the Property to remain eligible for any maintenance program of the
manufacturer, including the purchase of all replacements, upgrades and
enhancements relating to the Property and the software used on or with the
Property, that are required by the manufacturer for such eligibility; and (iv)
at all times during the Term, otherwise keep the Property in "Eligible
Condition" as defined hereafter. Lessee shall at reasonable times during
business hours make the Property and Lessee's log and maintenance records
pertaining to the Property available to Lessor for inspection. Lessee shall be
entitled to acquire and install, at Lessee's expense, Additions to the Property
if such Additions: (i) do not interfere with or impair the operation of the
Property; (ii) are readily removable without damage to the Property; (iii) are
removed by Lessee before the Property is returned to Lessor; and (iv) do not
interfere with Lessee's ability to keep the Property eligible for manufacturer's
maintenance. Subject to compliance with the foregoing requirements, such
Additions (but not Upgrades or other attachments) shall remain the property of
Lessee upon termination of the Lease. Except as authorized herein, Lessee shall
not, without the prior written consent of Lessor, make any alterations or
install any attachments or Upgrades to the Property. Any permitted alterations,
attachments or Upgrades, and all items and materials related thereto, shall
automatically become the property of Lessor. "Additions" means new items of
equipment acquired by Lessee that are connected to or work with the Property but
which have a unique identification or serial number and do not require the
removal or replacement of any of the Property or any Component in order for the
Addition to function with the Property. "Upgrades" means technical improvements
to the Property the installation of which requires replacement of Components or
other parts or requires the rewiring or other physical or permanent alteration
of the Property on which the Upgrade is installed. "Components" means those
parts and other separately identifiable devices that are contained in the
Property and that are useful or necessary in the function of the Property.
 
Lessee may obtain Upgrades for the Property if (i) installation of such Upgrades
will not interfere with Lessor's title to the Property, and (ii) when returned
to Lessor in compliance with return provisions hereunder, the Property shall
include all such Upgrades or shall have been returned to its original condition
in a manner acceptable to Lessor. At its option and expense, Lessee may obtain
and install replacement Components for the Property if all such replacement
Components are, in Lessor's opinion, of comparable type and value as the
Component being replaced. All such replacement Components shall immediately
become the property of Lessor.
 

9. LESSEE REPRESENTATIONS AND WARRANTIES. Lessee hereby represents, warrants and
covenants that: (i) Lessee has adequate power and capacity to enter into the
Lease, any Schedule, and any other documents required to be delivered in
connection with this Lease (collectively, the "Documents"); (ii) the Documents
have been duly authorized, executed and delivered by Lessee and constitute
valid, legal and binding agreements, enforceable in accordance with their terms;
there are no proceedings presently pending or, to the best knowledge of Lessee,
threatened against Lessee which will impair its ability to perform under the
Lease; (iii) Lessee's entering into the Lease and leasing the Property and
financing any Financed Items does not and will not (a) violate any judgment,
order or law applicable to the Lease, Lessee or Lessee's organizational
documents; or (b) result in the creation of any lien, security interest or other
encumbrance upon the Property, other than as granted hereunder; (iv) all
information and representations furnished by Lessee to Lessor concerning the
Property are accurate and correct; (v) the Property is personal property and
when placed in use by Lessee will not be or become fixtures under applicable
law; (vi) if Lessee is a business entity, it is and shall be validly existing
and in good standing under laws of the state of its organization, and Lessee
shall give written notice to Lessor within 30 days of any termination or
revocation of Lessee's existence by its state of organization. Lessee shall not
change its name, state of organization, headquarters or residence without
providing prior written notice to Lessor. (vii) the persons signing the
Documents are acting with all necessary authority and hold the offices indicated
below their signatures, which are genuine; (viii) all financial data of Lessee
or of any consolidated group of companies of which Lessee is a member ("Lessee
Group") delivered to Lessor have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis with prior periods
and fairly present the financial position and results from operations of Lessee,
or of the Lessee Group, as of the stated date and period(s); (ix) since the date
of the most recently delivered financial data, there has been no material
adverse change in the financial or operating condition of Lessee or of the
Lessee Group; (x) Lessee has not received any tax or accounting advice from
Lessor, and Lessor shall have no liability for Lessee"s failure to secure any
particular tax benefits or accounting treatment with respect to the Property or
the Lease, and (xi) Lessee and any other person who Lessee controls, owns a
controlling interest in, or who owns a controlling interest in or otherwise
controls Lessee in any manner ("Lessee Representatives") are and will remain in
full compliance with all laws, regulations and government guidance concerning
foreign asset control, trade sanctions, embargoes, and the prevention and
detection of money laundering, bribery, corruption, and terrorism, and neither
Lessee nor any Lessee Representative is or will be listed in any
Sanctions-related list of designated persons maintained by the U.S. Department
of Treasury's Office of Foreign Assets Control or successor or the U.S.
Department of State. Lessee shall, and shall cause any Lessee Representative to,
provide such information and take such actions as are reasonably requested by
Lessor in order to assist Lessor in maintaining compliance with anti-money
laundering laws and regulations.
 
10. RETURN OF PROPERTY. Unless Lessee has exercised an option granted in
connection with the Lease or is obligated to purchase the Property, Lessee shall
provide Lessor with one hundred twenty (120) days prior written notice of
Lessee's intent to return the Property and Lessee shall return all, but not less
than all, of the Property to Lessor at a location designated by Lessor within
the continental United States prior to expiration of the Initial Term (or any
Extension Term). Lessee shall prepare the Property for shipping according to
manufacturer's instructions using approved packing materials and shall bear all
risk of damage or loss until the Property is returned to Lessor at the
designated location. Lessee shall bear all costs and expenses associated with
the packing, shipping, delivery and inspection of the Property, including any
costs incurred by Lessor for de-installation of alterations, attachments or
Additions to the Property.
 
 
 

 
 
 
Lessee shall return the Property to Lessor in Eligible Condition. The Property
shall be in "Eligible Condition" if each of the following conditions is
satisfied: (i) the Property is in good working order (normal wear and tear
excepted) and is capable of performing all functions that the Property could
perform when delivered to Lessee; (ii) the Property as returned includes (a) all
engineering modifications, (b) all software required by the manufacturer to
operate the Property, (c) all hardware and software Upgrades, and (d) other
alterations required by the manufacturer for maintenance eligibility during the
term of the Lease; (iii) the Property includes only Components and other parts
from the manufacturer or an authorized supplier; (iv) if maintenance of the
Property has been provided under a service contract, the Property is certified
as eligible for a service contract by the manufacturer of the Property or by a
service organization satisfactory to Lessor; and (v) all data and other
information stored on hard drives and other media storage devices ("Resident
Data") shall have been securely overwritten and destroyed beyond recovery using
advanced wiping techniques (such process being referred to as "Data Erasure"),
or if Lessee does not wish to perform the Data Erasure itself, Lessee shall so
notify Lessor within four (4) months prior to termination of the Lease, and
Lessee shall return the Property to a location designated by Lessor, and Lessor
will arrange for the
Data Erasure to be performed at such location at Lessee's sole risk and expense
and Lessor may charge a fee for such service. If Data Erasure is not technically
feasible,
 
Lessee may remove and destroy the affected hard drives and other media storage
devices, and in such event the drives and devices shall be deemed to have
suffered an Event of Loss and shall be replaced by Lessee as required hereunder.
IN NO EVENT SHALL LESSOR BE RESPONSIBLE FOR ANY DAMAGES OR CLAIMS IN
CONNECTION WITH RESIDENT DATA OR DATA ERASURE, INCLUDING WITHOUT LIMITATION, THE
SUFFICIENCY OF ANY DATA ERASURE
 
PROCEDURES OR SERVICES, ANY ALLEGED OR ACTUAL VIOLATION OF PRIVACY LAWS, LOST OR
COMPROMISED PROPRIETARY
 
INFORMATION, LOSS OF PROFITS, BUSINESS OR USE, OR INCIDENTAL, SPECIAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, AND
 
LESSEE SHALL INDEMNIFY AND HOLD LESSOR HARMLESS FROM AND AGAINST ANY SUCH
DAMAGES AND CLAIMS. LESSOR MAKES NO
 
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
DATA ERASURE OR THE MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF ANY
DATA ERASURE PROCEDURES OR SERVICES. Lessee shall arrange or pay for any
inspections and any repairs or modifications as are required to cause the
Property to be in Eligible Condition. If Lessee fails to return the Property in
Eligible Condition the Lease shall continue and Lessee shall remain obligated to
pay rent and all other amounts due under the Lease for all Property and
otherwise perform all obligations hereunder, until such time as Lessee causes
the Property to be in Eligible Condition or Lessor elects to terminate the
Lease.
 
11. GENERAL INDEMNITY. Lessee assumes liability for, shall defend, indemnify and
hold Lessor harmless from and against any and all claims, liabilities, losses,
costs, expenses, or damages of any kind or nature (including, without
limitation, fines, forfeitures, penalties, settlements, and attorneys' fees)
incurred or suffered by any person whomsoever and/or to any property whatsoever,
(collectively, "Claims"), including, without limitation, Claims asserting any
wrongful, negligent or improper act or omission of Lessor, when such Claims
result from or pertain to: (a) the inaccuracy or breach of any representation or
warranty of Lessee under the Documents; (b) any failure by Lessee to observe or
perform any obligations under or in connection with the Documents; or (c) the
leasing, manufacture, delivery, ownership, use, possession, selection,
performance, operation, inspection, condition (including without limitation,
latent or other defects, and whether or not discoverable), improvements,
removal, return or storage of the Property, except, with respect to this clause
(c), to the extent arising while the Property is in the possession of Lessor or
its agent. Upon request of Lessor, Lessee shall assume the defense of all
demands, claims, actions, suits and proceedings against Lessor for which
indemnity is provided and shall allow Lessor to participate in the defense
thereof.
 
12. INCOME TAX INDEMNITY. Lessee hereby represents, warrants, and covenants to
Lessor as follows: (i) this Lease shall be a lease for federal and state income
tax purposes; Lessor shall be treated as the purchaser, owner, lessor, and
original user of the Property and Lessee shall be treated as the lessee of the
Property for such purposes; (ii) Lessor shall be entitled to depreciation
deductions with respect to each item of Property as provided by Section 167(a)
of the Internal Revenue Code of 1986, as amended (the "Code"), determined under
Section 168 of the Code by using the applicable depreciation method, the
applicable recovery period, and the applicable convention, all as may be
specified on the applicable Schedule for the Property, and Lessor shall also be
entitled to corresponding state depreciation deductions; (iii) for purposes of
determining depreciation deductions, the Property shall have an income tax basis
equal to Lessor's cost for the Property specified on the applicable Schedule,
plus such expenses of the transaction incurred by Lessor as may be included in
basis under Section 1012 of the Code, and shall be placed in service (and
certified as such by Lessee) by the last business day of the same calendar year
in which the Schedule for such Property is executed; and (iv) the maximum
federal and state income tax rates applicable to Lessor in effect on the date of
execution and delivery of a Schedule with respect to an item or items of
Property will not change during the lease term applicable to such Property.
 
If for any reason whatsoever any of the representations, warranties, or
covenants of Lessee contained in this Lease or in any other agreement relating
to the Property shall prove to be incorrect and (a) Lessor shall determine that
it is not entitled to claim all or any portion of the depreciation deductions in
the amounts and in the taxable years determined as specified in (ii) and (iii),
above, or (b) such depreciation deductions are disallowed, adjusted, recomputed,
reduced, or recaptured, in whole or in part, by the Internal Revenue Service or
applicable state taxing authority (such determination, disallowance, adjustment,
recomputation, reduction, or recapture being herein called a "Loss"), then
Lessee shall pay to Lessor as an indemnity and as additional rent such amount as
shall, in the reasonable opinion of Lessor, cause Lessor's after-tax economic
yield (the "Net Economic Return") to equal the Net Economic Return that would
have been realized by Lessor if such Loss had not occurred. The amount payable
to Lessor pursuant to this Section shall be payable on the next succeeding
rental payment date after written demand therefor from Lessor accompanied by a
written statement describing in reasonable detail such Loss and the computation
of the amount so payable.
 
Further, in the event (y) there shall be any change, amendment, addition, or
modification of any provision of applicable state law or of the Code or
regulations thereunder or interpretation thereof with respect to the matters set
forth in this Section with respect to any Property or (z) if at any time there
shall be any change, amendment, addition, or modification of any provision of
applicable state law or of the Code or regulations thereunder or interpretation
thereof with respect to the maximum applicable federal and state income tax
rates as set forth in (iv) above, which results in a decrease in Lessor's Net
Economic Return, then Lessor shall recalculate and submit to Lessee the modified
rental rate required to provide Lessor with the same Net Economic Return as it
would have realized absent such change and the Lease shall thereupon
automatically be deemed to be amended to adopt such rental rate and values.
 
 
 

 
 
 
13. INSURANCE AND RISK OF LOSS. Lessee shall obtain insurance coverage for the
Property. The expense of such insurance coverage shall be borne by Lessee and is
not covered by Lessee's rental payments hereunder. Lessee shall maintain in
force, at all times from shipment of the Property to Lessee until surrender
thereof, property damage and risk insurance and liability insurance with such
coverage and from such insurance carriers as shall be satisfactory to Lessor.
The Property must be insured against all risks that are customarily insured
against on the type of equipment leased hereunder. Such insurance policies must
name Lessor as additional insured and lender's loss payee. Lessee shall provide
ten (10) days advance written notice to Lessor of any cancellation or
modification of Lessee's insurance policy(s). Upon request, Lessee shall deliver
to Lessor satisfactory evidence of insurance coverage.
 
Lessee hereby assumes the entire risk of damage to or loss of the Property from
any cause whatsoever, whether or not insured against, while in transit or during
the term hereof. In the event of any loss or damage, the Lease shall continue in
full force and effect, without any modification or reduction of any obligation
of Lessee unless otherwise provided. In the event of damage of any kind to any
of the Property (unless damaged beyond repair), Lessee shall continue to pay
rent and place the Property in good repair, condition and working order to the
satisfaction of Lessor within ninety (90) days of the date of damage. If the
Property or any portion of the Property is determined by Lessee to be lost,
stolen, destroyed or damaged beyond repair and is a documented casualty or if
any Property is destroyed or damaged beyond repair in connection with Data
Erasure (an "Event of Loss"), Lessee at its option may (a) continue to pay rent
and replace the Property with equipment acceptable to Lessor and of identical
manufacture and equal or greater capacity, utility and value to that of the
original Property (in which case Lessee shall transfer title to the replacement
equipment to Lessor free and clear of all liens and encumbrances of any kind)
and take such further action as Lessor may request in order to effect such
substitution, or (b) pay Lessor on the next Rent Payment Date the stipulated
loss value for the Property as set forth in the relevant Schedule (the
"Stipulated Loss Value") as of the date of the Event of Loss and all rent
accrued up to the date of payment and all other amounts then due in connection
with the Property. Upon payment of the foregoing amounts, the Lease shall
terminate with respect to such Property, and Lessor shall transfer ownership and
title to such Property to Lessee free and clear of all encumbrances created by
Lessor.
 
14. DEFAULT. Time is of the essence under this Lease. Lessee shall be in default
in the event of any of the following (each, an "Event of Default"): (i) any
failure of Lessee to pay when due any installment of rent or any other amount
due under the Lease; (ii) any misstatement or false statement in connection
with, or nonperformance of any of Lessee’s obligations, agreements, or
affirmations under or emanating from, this Lease or the Schedule; (iii) if any
of the following actions or proceedings occur and, if involuntary, are not
dismissed within sixty (60) days after commencement: insolvency of Lessee under
either federal or state law or applicable principles of equity, becoming the
subject of a petition or complaint in bankruptcy or in any other proceeding
under federal bankruptcy laws, making an assignment for benefit of creditors, or
being named in, or the Property being subjected to, a suit for the appointment
of a receiver, trustee or conservator (each, an “Insolvency Event”); (iv) the
death, dissolution or termination of existence of Lessee; (v) the suspension or
cessation of all or substantially all of Lessee’s commercial operations; (vi)
any failure of Lessee to procure and maintain any insurance required to be
maintained in accordance with this Lease; (vii) if the bankruptcy, insolvency,
termination, death, dissolution, or default of any guarantor for Lessee under
the guaranty or any other agreement between guarantor and Lessor or an affiliate
of Lessor; (viii) any default under any agreement between Lessee and Lessor
(other than this Lease) or between Lessee and any affiliate of Lessor; (ix) any
non-performance of, or failure to pay, as and when due, any obligation of
Lessee, arising independently of this Lease; (x) any removal, sale, transfer,
encumbrance, seizure or levy of or upon the Property; (xi) any actual or
anticipated (in Lessor’s reasonable discretion) unauthorized revocation,
non-renewal or termination of a letter of credit, surety bond or other
instrument issued for the benefit of Lessor as additional security for the
obligations of Lessee hereunder; and (xii) any unauthorized filing by Lessee of
a termination statement for any financing statement filed by Lessor.
 
15. REMEDIES. Upon the occurrence of any Event of Default which continues for
more than ten (10) days following notice thereof by Lessor and at any time
thereafter, Lessor shall have all the remedies provided by law; and without
limiting the generality of the foregoing and without terminating this Lease,
Lessor, at its sole option, shall have the right at any time to exercise
concurrently, or separately, without further notice to Lessee, any one or all of
the following remedies: (i) proceed by appropriate court action, either at law
or in equity, to enforce performance by Lessee of the Lease; (ii) request Lessee
return the Property or assemble the Property and make it available to Lessor, at
a place designated by Lessor; (iii) immediately and without legal proceedings or
notice to Lessee, enter the premises, take possession of, remove and accept the
Property or render it unusable (any such taking shall not terminate this Lease);
(iv) declare the entire amount of rent and other sums payable hereunder
immediately due and payable; however, in no event shall Lessor be entitled to
recover any amount in excess of the maximum permitted by applicable law,
provided, however, if an Insolvency Event occurs, such amounts will become
immediately and automatically due and payable without any action of Lessor and
without notice to or demand on Lessee; (v) cancel the Lease as to any or all
items of Property. Such cancellation shall occur only upon notice by Lessor and
only as to such items as Lessor specifically elects to cancel. The Lease shall
continue in full force and effect as to any remaining items; (vi) recover all of
the following (collectively, “Damages”): (a) any accrued and unpaid rent and any
other sums payable under this Lease, including, without limitation, any
liability for taxes set forth in this Lease; plus (b) as liquidated damages for
loss of a bargain and not as a penalty, an amount equal to the Stipulated Loss
Value as of the date of default, plus (c) any indemnity payment, if then
determinable; plus (d) all commercially reasonable costs incurred by Lessor in
any repossession, recovery, storage, repair, sale, re-lease or other disposition
of the Property, including attorney’s fees and costs of collection of any
amounts hereunder, including any collection agency fee; and (e) the value of all
tax benefits lost to Lessor as a result of Lessee’s default or the enforcement
by Lessor of any remedy, plus interest ("Default Interest") on each of the
foregoing, from the date such amounts are due until paid, at the lesser of: (y)
the maximum rate per annum which Lessor is permitted by law to charge, or (z)
twelve percent (12%) per annum; and (vii) Lessor may, but is not required to,
re-lease or sell the Property, or any portion thereof, at public or private sale
on such terms and to such persons as Lessor shall elect. The proceeds of any
such lease or sale shall be applied in the following order of priorities: (i) to
pay all of the Damages in such order as Lessor shall determine, then (ii) to pay
all amounts owed hereunder. Any remaining proceeds will reimburse Lessee for
payments which it made pursuant to section (vi) above to reduce the amounts owed
to Lessor hereunder. Lessor shall keep any excess. If the proceeds from any sale
or lease of the Property is not sufficient to pay the amounts owed Lessor under
this Section, Lessee shall pay the deficiency.
 
In exercising its remedies, Lessor may require Lessee return the Property. The
Property as returned shall be in accordance with the terms of the Lease. If
Lessee fails to return the Property in the required condition, Lessor may cause
the Property to be placed in such condition, at Lessee’s expense. In the event
Lessor takes possession of the Property, Lessor shall make commercially
reasonable efforts to mitigate its damages and Lessee agrees that Lessor's
proceeding in accordance with the remedies herein shall be sufficient effort for
such purposes. Lessee agrees that, upon any Event of Default, Lessee will
immediately cease and refrain from further use of, or otherwise exercising any
rights under any Financed Items, AND Lessor has the right to cause the
termination of all Financed Items.
 
 
 

 
 
 
16. FINANCIAL REPORTS. Within thirty (30) days after Lessor's request (or such
longer period as provided herein), Lessee shall deliver all information
(including tax returns) requested by Lessor which Lessor deems reasonably
necessary to determine Lessee's current financial condition and faithful
performance of the terms hereof. This may include: (i) reviewed, audited or
compiled annual financial statements (including, without limitation, a balance
sheet, a statement of income, a statement of cash flow, a statement of changes
in equity, and notes to financial statements) within 120 days after Lessee's
fiscal year end, and (ii) management-prepared interim financial statements
within 45 days after the requested reporting period(s). Annual statements shall
set forth the corresponding figures for the prior fiscal year in comparative
form, all in reasonable detail without any qualification or exception deemed
material by Lessor. Unless otherwise accepted by Lessor, each financial
statement submitted to Lessor shall be prepared in accordance with generally
accepted accounting principles consistently applied and shall fairly and
accurately present the Lessee's financial condition and results of operations
for the period to which it pertains.
 
17. ENTIRE AGREEMENT, WAIVERS, SUCCESSORS, NOTICE, ETC. This Lease and any
Schedule and associated Documents contain the entire agreement of the parties
and shall not be qualified or supplemented by course of dealing. No waiver or
modification by Lessor of any of the terms or conditions hereof shall be
effective unless in writing signed, or an electronic record duly authenticated,
by an authorized signatory of Lessor. No waiver or indulgence by Lessor of any
default or deviation by Lessee of any required performance shall be a waiver of
Lessor's right to subsequent or other full and timely performance. This Lease
shall be binding on the parties hereto and their respective successors and
assigns and shall inure to the benefit of such successors and assigns. Paragraph
headings shall not be considered a part of this Lease. Except as expressly
provided otherwise herein, Lessor may grant, withhold, or condition any consent
of Lessor required hereunder in Lessor’s sole discretion. Lessor may make a
profit from fees, estimated tax payments and other charges that Lessee is
required to pay hereunder. If any of the executed Documents are delivered to
Lessor by facsimile transmission or by Adobe Acrobat (or equivalent) attachment
to an e-mail, such Documents (and signatures thereon) shall be treated as, and
have the same force and effect as, originals. Lessor and Lessee agree that the
electronic version of this Lease and any Schedule which has been authenticated
by Lessor and Lessee in accordance with applicable law and controlled by Lessor
(or any assignee of Lessor identified pursuant to Section 6 hereof) shall
(pursuant to the rules and regulations of eOriginal, Inc.) constitute the
original authoritative version of this Lease and such Schedule; provided that if
the “Paper Out” process shall have occurred pursuant to the eOriginal Product
Reference Guide, and there shall simultaneously exist both the “Paper Out”
printed version and an electronic version of this Lease and such Schedule, then
the “Paper Out” printed version of this Lease and such Schedule as identified in
the eOriginal audit record and corresponding affidavit shall constitute the sole
authoritative version. Both Lessor and Lessee hereby agree that this Lease and
any Schedule may be authenticated by electronic means, and expressly consent to
the use of the electronic version of this Lease and such Schedule to embody the
entire agreement and the understanding between Lessor and Lessee. Reference
herein to eOriginal shall mean eOriginal, Inc., Baltimore, MD, or any successor
electronic custodian appointed by Lessor and Lessee. Lessee agrees not to raise
as a defense to the enforcement of this Lease or any Schedule that Lessee
executed or authenticated such Lease or Schedule by electronic or digital means
or used facsimile or other electronic means to transmit Lessee’s signature on
such Lease or Schedule. Notwithstanding anything to the contrary herein, Lessor
reserves the right to require Lessee to sign any instrument manually and to
deliver to Lessor an original of such Lease or Schedule. Lessee shall also
promptly execute and deliver to Lessor such further documents and take further
action as Lessor may request to more effectively carry out the intents and
purposes of this Lease. All notices shall be mailed or delivered by facsimile
transmission or overnight courier to the respective parties at the addresses
shown on any Schedule hereto or such other address as a party may provide in
writing from time to time. By providing Lessor with a telephone number for a
cellular phone or other wireless device, including a number that Lessee later
converts to a cellular number, Lessee is expressly consenting to receiving
communications—including but not limited to prerecorded or artificial voice
message calls, text messages, and calls made by an automatic telephone dialing
system—from Lessor and Lessor’s affiliates and agents at that number. This
express consent applies to each such telephone number that Lessee provides to
Lessor now or in the future and permits such calls for non-marketing purposes.
Calls and messages may incur access fees from Lessee’s cellular provider.
 
18. ATTORNEYS' FEES, GOVERNING LAW, JURY WAIVER. Upon demand, Lessee will
immediately reimburse Lessor for all reasonable attorneys' fees and all other
costs, fees and out-of-pocket disbursements incurred by Lessor in connection
with the preparation, execution, delivery, administration, interpretation,
defense and enforcement of this Lease or any of the other Documents, including,
without limitation, waivers, consents, and amendments related to this Lease and
the other Documents as well as reasonable attorneys' fees and other costs and
fees (a) incurred before or after commencement of litigation or at trial, on
appeal or in any other proceeding, and (b) incurred in any bankruptcy proceeding
of Lessee, whether voluntarily or involuntarily filed. Lessee will also
reimburse Lessor for all costs of collection, including all attorneys' fees,
before and after judgment, any collection agency fee, and the costs of
preservation and/or liquidation of any Property. This Lease, and the rights and
liabilities of the parties shall be governed by and construed in accordance with
the internal laws (without regard to the conflict of laws provisions) of the
State of Minnesota, but giving effect to federal laws applicable to national
banks. Any legal action or proceeding with respect to this Lease shall be
brought in the State of Minnesota, and, by execution and delivery of this Lease,
each of the parties consents to the jurisdiction of such court and waives any
defense of lack of jurisdiction or inconvenient forum. LESSOR AND LESSEE EACH
IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY LITIGATION ARISING FROM OR
RELATED TO THIS LEASE.
 
19. SEVERABILITY; SURVIVAL. In the event any of the provisions of the Lease
shall be held invalid, illegal or unenforceable, that provision shall be
considered inapplicable and omitted, but shall not invalidate the remaining
provisions of the Lease. In no event shall the Lease be enforced in any way that
permits Lessor to charge or collect interest in excess of the maximum lawful
rate. Lessee agrees that Lessor shall not be subject to any penalties provided
by law for contracting for or collecting interest in excess of the maximum
lawful rate and Lessor agrees to return any such excess to Lessee. All of
Lessor's rights, privileges and indemnities contained herein shall survive the
expiration or other termination of the Lease and any Schedule, and the rights
privileges and indemnities contained herein are expressly made for the benefit
of, and shall be enforceable by, Lessor, its successors and assigns.
 
 
 

 
 
 
20. POWER OF ATTORNEY. LESSEE HEREBY AUTHORIZES AND APPOINTS LESSOR AS ITS
ATTORNEY-IN-FACT TO COMPLETE AND EXECUTE IN LESSEE'S NAME AND TO MAKE
NON-MATERIAL AMENDMENTS (INCLUDING COMPLETING AND CONFORMING THE DESCRIPTION OF
THE PROPERTY (INCLUDING SERIAL NUMBERS)) ON ANY DOCUMENT IN CONNECTION WITH THIS
AGREEMENT AND TO OBTAIN, ADJUST AND SETTLE ANY INSURANCE REQUIRED BY THIS
AGREEMENT AND TO ENDORSE ANY DRAFTS IN CONNECTION WITH SUCH INSURANCE.
 
Most agreements, promises and commitments made by Lessor, concerning loans and
other credit extensions must be in writing, express consideration and be signed
or an electronic record duly authenticated by Lessor to be enforceable.
 
21. USA PATRIOT ACT NOTICE. IMPORTANT INFORMATION ABOUT PROCEDURES: To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each customer who opens an account. When Lessee
enters a new transaction with Lessor, Lessor will ask for Lessee's name, address
and other information that will allow Lessor to identify Lessee. Lessor may also
ask to see other documents that substantiate Lessee's identity.
 
IN WITNESS WHEREOF, the parties hereto have executed or authenticated this Lease
on or as of the day and year first above written.
 
U.S. Bank Equipment Finance, a division of                                   
PARK CITY GROUP, INC.
U.S. Bank National
Association                                                        (LESSEE)
(LESSOR)
 
By: _________________________________                                  By:
Authorized Signatory
Print Name:____________________________ 
Print Title:_____________________________
 

 
ADDRESS FOR ALL NOTICES TO LESSOR:
PO BOX 230789
Portland, OR 97281-0789
 
 

 

 
 
[ex10-2000.jpg]
CERTIFICATE OF AUTHORITY
(LEASE/LOAN)

 
I/WE HEREBY CERTIFY to U.S. Bank Equipment Finance, a division of U.S. Bank
National Association (the "Creditor") that: a) I/we am/are the person(s)
authorized to certify on behalf of PARK CITY GROUP, INC., a business entity (the
"Company") organized and maintaining good standing under the laws of the State
of Nevada; b) the following is a true and correct copy of certain Resolutions
duly adopted or voted by the Board of Directors, Members or Managers, as
appropriate, of the Company; c) I/we have placed a copy of such Resolutions in
the official records of the Company; d) such Resolutions have not been
rescinded, amended, or otherwise altered or repealed; and e) such Resolutions
are now in full force and effect and are in full compliance with the formation
documents of the Company, as such may have been amended. The Company has
resolved the following:
1) That the Company from time to time leases personal property and/or borrows
money or otherwise obtains credit from Creditor and that the entire amount of
leasing, borrowing or credit under this resolution at any one time, whether
direct or indirect, absolute or contingent, shall be unlimited;
 
2) That any one of the officers, agents, members, or managers designated below
is hereby authorized to borrow money and to obtain credit and other financial
accommodations (including the leasing of personal property) for the Company; and
to execute and deliver on behalf of the Company any and all documentation
required in connection therewith in such form and containing such terms and
conditions as the person(s) executing such documents shall approve as being
advisable and proper and in the best interests of the Company; and that the
execution thereof by such person(s) shall be conclusive evidence of such
approval; and, as security for the Company's obligations to Creditor to pledge,
assign, transfer, mortgage, grant a security interest in, hypothecate, or
otherwise encumber any and all property of the Company, whether tangible or
intangible; and to execute and deliver all instruments of assignment and
transfer;
 
3) That any officer, member, manager, agent or employee of the Company is hereby
further authorized to take any and all such other actions as may be necessary to
carry out the intent and purposes of these Resolutions, and that any and all
actions taken by such person(s) to carry out such intent and purposes prior to
the adoption of these Resolutions are hereby ratified and confirmed by, and
adopted as the action of, the managers of the Company; and
 
4) That these Resolutions shall constitute a continuing authority to the
designated person or persons to act on behalf of the Company, and the powers and
authority granted herein shall continue until revoked by the Company and formal
written notice of such revocation shall have been given to Creditor. These
Resolutions do not supersede similar prior resolutions given to Creditor.
 
I/WE HEREBY FURTHER CERTIFY that pursuant to the formation documents and any
other appropriate documents of the Company as may be necessary, the following
named person(s) have been properly designated and appointed to the position(s)/
office(s) indicated below, that such person(s) continue to hold such
position(s)/office(s) at the time of execution of the documentation for the
transaction(s) with Creditor, and that the signature(s) of such person(s) shown
below are genuine.
 
OFFICE                                           
NAME                                               
SIGNATURE
 
     Print Title:________________________ Print Name:_____________________
________________________________________
 
I/WE HEREBY FURTHER CERTIFY that, pursuant to the formation documents of the
Company, and any other appropriate documents of the Company as may be necessary,
I/we have the power and authority to execute this Certificate on behalf of the
Company. A copy of this Certificate, which is duly signed and which is received
by facsimile transmission ("fax") or by Adobe Acrobat (or equivalent) attachment
to an e-mail message, shall be deemed to be of the same force and effect as the
original.
 
I/we have so executed this Certificate on the _________day
of____________________, 20________.            

 
 
Print Name:_________________________
 
Print
Title:__________________________                                                                                                               
(Must be certified by another officer other than the
above authorized signer)
 
ADDRESS FOR ALL NOTICES:
PO BOX 230789
Portland, OR 97281-0789
 
 

 
 
 
[ex10-2000.jpg]
INSURANCE AUTHORIZATION
AND VERIFICATION

 
 
 
 
Date:January 04, 2019  Application # 2470553
 
To:PARK CITY GROUP, INC. ("Customer")                      
229 S MAIN ST STE 2225
SALT LAKE CITY, UT 84111                                           
 
From: U.S. Bank Equipment Finance, a division of 

U.S. Bank National Association ("Creditor")
and its successors and assigns 

1310 Madrid Street
Marshall, MN 56258Attn: Insurance Department
 
TO THE CUSTOMER: In connection with one or more financing arrangements, Creditor
requires proof in the form of this document, executed by both Customer* and
Customer's agent, that Customer's insurable interest in the financed property
(the "Property") meets Creditor’s requirements as follows, with coverage
including, but not limited to, fire, extended coverage, vandalism, and theft:
 
Creditor, AND ITS SUCCESSORS AND ASSIGNS shall be covered as both ADDITIONAL
INSURED and LENDER'S LOSS PAYEE with regard to all equipment financed or leased
by policy holder through or from Creditor.
 
Customer must carry COMMERCIAL GENERAL LIABILITY (and/or EDP, if applicable) in
the amount of no less than $1,000,000.00 (one million dollars).
 
Customer must carry PROPERTY Insurance (and/or EDP, if applicable) in an amount
no less than the 'Insurable Value' $1,000,000.00, with deductibles no more than
$10,000.00.
 
*Customer: Please execute this form and return with your document package.
Creditor will fax this form to your insurance agency for endorsement. In lieu of
agent endorsement, Customer’s agency may submit insurance certificates
demonstrating compliance with all requirements. If fully executed form (or
Customer-executed form plus certificates) is not provided within 15 days, we
have the right to purchase such insurance at your expense. Should you have any
questions, please contact the Insurance Department at (800) 828-8246 Ext.
1513720.
 
By signing, Customer authorizes the Agent named below: 1) to complete and return
this form as indicated; and 2) to endorse the policy and subsequent renewals to
reflect the required coverage as outlined above.
 
Agency/Agent: 
Address:

 
Phone/Fax:                      
/____________________
_______________
/____________________
Park City Group, Inc.
By: _________________________________
Print Name: __________________________
Print Title: ___________________________

E-Mail              
 
 
 
TO THE AGENT: In lieu of providing a certificate, please execute this form in
the space below and promptly fax it to Creditor at (866) 4058329. This fully
endorsed form shall serve as proof that Customer's insurance meets the above
requirements. CANCELLATION: Should any of the above described policies be
cancelled before the expiration date thereof, please deliver notice to U.S. Bank
Equipment Finance, a division of U.S. Bank National Association in accordance
with the policy provisions.
 
Agent hereby verifies that the above requirements have been met in regard to the
Property listed below.
 
Print Name Of Agency:
 
X
 
 
(Agent's Signature)
 
Print Name:
X                                                                        Date: X
 
 
 
Insurable Value: $1,000,000.00
 
PROPERTY DESCRIPTION: ALL ASSETS RELATED TO CUSTOMER NUMBER 778871 10707 REV
08/16
 
 
 

 
 
 
[ex10-2000.jpg]
 
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
PO BOX 230789
Portland, OR 97281-0789
Main Number: (800) 253-3468 Fax: (844) 598-0451
Vendor Instructions
 
Important:
In order to ensure prompt payment of your invoices for equipment shipped to PARK
CITY GROUP, INC. ("Customer") please prepare invoices as follows:
Sold/Billed to:
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Attention:
Katie Michalek
PO BOX 230789
Portland, OR 97281-0789
Ship To:
What to Include
Please ship to: Customer at the address specified by Customer.
Indicate on your invoice the company name and address specified by Customer.
On Invoice:
● Both "Bill to" and "Ship to" information is required.
 
● Equipment ship date
 
● Detailed itemization of equipment
 
● Detailed, itemized pricing for each piece of equipment
 
● Model numbers
 
● Part numbers
 
● Serial numbers
 
● Other relevant equipment or order information
Sales Tax:
Please do not include sales tax on the invoices.
U.S. Bank Equipment Finance, a division of U.S. Bank National Association is a
lessor under a lease agreement with the Customer and will collect the
appropriate sales and use tax from Customer and remit it directly to the tax
authorities. We will provide the appropriate state resale exemption certificate.
Please request the exemption certificate by email from
Katherine.Michalek@usbank.com or telephone at 800-253-3468 ext.
603-2866. Please include a full address to which the certificate information
should be sent.
Payment:
Payment will be released upon return of the original executed Certificate of
Delivery and Acceptance
Reference:
Credit Information for U.S. Bank Equipment Finance, a division of U.S. Bank
National Association can be found at www.usbank.com.

 
 
Thank You!
 
 
 

 
 
[ex10-2000.jpg]

 
Main Number: (800) 253-3468
 
Email: EFTFGDOCS@USBANK.COM
 
BILLING QUESTIONNAIRE
 
Customized Invoicing Specifications
We are confident we can make every invoicing experience a positive one. This
form will ensure all necessary data is collected to customize your invoice to
your specific business needs.
 
Accounts Payable Information
Customer Name: PARK CITY GROUP, INC.
 
Phone:
 
Payment Details
 
The due date of the contract will be the first day of the month.
 
Payment
Type:                                                                       
WIRE
 
Do you require a W9?                                              YesNo
 
 Sales Tax Exempt*
 
*A current copy of a tax exemption certificate is required for each state in
which the equipment is located.
 
Please mail payments to:
 
U.S. Bank Equipment Finance
 
P.O. Box 790413
 
St. Louis, MO 63179-0448
 
For application purposes, be sure to enclose your invoice stub with your
payment. If you utilize bill pay from your financial institution, be sure to
reference the Schedule Number in the Memo field to ensure accurate payment
application.
 
Invoice Details
 
One Invoice for Each Schedule*One Invoice for Multiple Schedules*
 
*You must remit a check with each invoice to ensure accurate payment
application.
 
Do you require specific information referenced on your
invoices?                                                                                                                
       

 
Purchase Order Number:
 
 
 
Comments
 
 
 
 
 
 
 
Please complete this form and return to:
U.S. Bank Equipment Finance, a division of U.S. Bank National Association, PO
BOX 230789
 
 
